           Case 2:20-cv-00941-APG-DJA Document 6 Filed 06/22/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 AIMEE O’NEIL,                                             Case No.: 2:20-cv-00941-APG-DJA

 4          Plaintiff                                          Order Accepting Report and
                                                            Recommendation and Closing Case
 5 v.
                                                                       [ECF Nos. 1, 3]
 6 STATE OF NEW YORK,

 7          Defendant

 8         On May 28, 2020, Magistrate Judge Albregts recommended that I dismiss this case for

 9 lack of subject matter jurisdiction and deny plaintiff Aimee O’Neil’s application to proceed in

10 forma pauperis as moot. ECF No. 3. O’Neil did not file an objection. Thus, I am not obligated

11 to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

17 (ECF No. 3) is accepted, plaintiff Aimee O’Neil’s application to proceed in forma pauperis

18 (ECF No. 1) is DENIED as moot, and this action is dismissed without prejudice for lack of

19 subject matter jurisdiction. The clerk of court is instructed to close this case.

20         DATED this 22nd day of June, 2020.

21

22
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23
